department of the treasury internal_revenue_service washington d c 2v1451068 tax exempt and government entities sep uniform issue list tep nato legend taxpayer a ira x ira y amount a amount b amount c financial_institution a individual a dear this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution on date from ira x of amount a and a distribution on date from ira y of amount b taxpayer a asserts that his failure to accomplish rollovers of amount a and amount b within the 60-day periods prescribed by sec_408 of the code was due to an error committed by financial_institution a that was not discovered until after the 60-day period had expired taxpayer a represents that it has been his practice for more than10 years to move his ira funds to banks which offer the best interest rates financial_institution a offered a better interest rate than he was currently receiving so taxpayer a decided to move his ira funds to financial_institution a also he indicated he wished to consolidate his iras at one bank on date taxpayer a went to financial_institution a and indicated that his intent was to open a rollover ira using amount c amount a plus amount b less cash received by taxpayer a he was referred to individual a individual a took his information and set up what taxpayer a thought was a rollover ira holding a cd for an month term one of the checks deposited clearly indicated that it was a distribution to close an ira further after making the deposit taxpayer a received a receipt with the wording cd ira for amount c the amount deposited which indicated to taxpayer a that the money was going into a cd within an ira taxpayer a did not realize amount c was not placed in an ira until date when he received a 1099-int which indicated that the funds were not in an ira but in a taxable account taxpayer a further represents that amount c has not been used for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error committed by financial_institution a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount c requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount c will be considered a rollover_contribution within the meaning of sec_408 of the code into a rollover ira provided all other this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 ine manager lans technical group enclosures deleted copy of ruling letter notice of intention to disclose
